 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES BOWELL,                                     No. 2:18-CV-2726-MCE-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SCOTT KERNAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (Doc. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names the following as defendants: (1) Scott Kernan; (2) Kathleen

 9   Allison; (3) M. Shimada; (4) J. Rensch; (5) Karen Fleming; (6) M. Voong; and (7) Michelle

10   Mayer. Plaintiff claims the Board of Parole Hearings improperly applied new rules concerning

11   convictions for non-violent felonies in denying him parole. According to plaintiff, his release “is

12   assured” based on a petition for a writ of habeas corpus currently pending in the California Court

13   of Appeal.

14

15                                            II. DISCUSSION

16                  Plaintiff’s claim does not appear to be cognizable at this time. When a state

17   prisoner challenges the legality of his custody and the relief he seeks is a determination that he is

18   entitled to an earlier or immediate release, such a challenge is not cognizable under 42 U.S.C. §

19   1983 and the prisoner’s sole federal remedy is a petition for a writ of habeas corpus. See Preiser

20   v. Rodriguez, 411 U.S. 475, 500 (1973); see also Neal v. Shimoda, 131 F.3d 818, 824 (9th Cir.
21   1997); Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir. 1995) (per curiam). Thus, where

22   a § 1983 action seeking monetary damages or declaratory relief alleges constitutional violations

23   which would necessarily imply the invalidity of the prisoner’s underlying conviction or sentence,

24   or the result of a prison disciplinary hearing resulting in imposition of a sanction affecting the

25   overall length of confinement, such a claim is not cognizable under § 1983 unless the conviction

26   or sentence has first been invalidated on appeal, by habeas petition, or through some similar
27   proceeding. See Heck v. Humphrey, 512 U.S. 477, 483-84 (1994) (concluding that § 1983 claim

28   not cognizable because allegations were akin to malicious prosecution action which includes as
                                                        2
 1   an element a finding that the criminal proceeding was concluded in plaintiff’s favor); Butterfield

 2   v. Bail, 120 F.3d 1023, 1024-25 (9th Cir. 1997) (concluding that § 1983 claim not cognizable

 3   because allegations of procedural defects were an attempt to challenge substantive result in parole

 4   hearing); cf. Neal, 131 F.3d at 824 (concluding that § 1983 claim was cognizable because

 5   challenge was to conditions for parole eligibility and not to any particular parole determination);

 6   cf. Wilkinson v. Dotson, 544 U.S. 74 (2005) (concluding that § 1983 action seeking changes in

 7   procedures for determining when an inmate is eligible for parole consideration not barred because

 8   changed procedures would hasten future parole consideration and not affect any earlier parole

 9   determination under the prior procedures).

10                  To the extent plaintiff’s release from custody is assured, as he asserts, as a result of

11   an expected ruling on claims presented to the state court by way of a habeas petition, success on

12   the merits of those same claims in this case would necessarily imply the invalidity of plaintiff’s

13   continued incarceration and this case would be Heck-barred. It is unknown to this Court

14   however, whether plaintiff has indeed prevailed on his state habeas petition, in which case the

15   current action would not be barred. Plaintiff will be provided an opportunity to amend the

16   complaint to plead additional facts in this regard.

17

18                                          III. CONCLUSION

19                  Because it is possible that the deficiencies identified in this order may be cured by

20   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire
21   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

22   informed that, as a general rule, an amended complaint supersedes the original complaint. See

23   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

24   amend, all claims alleged in the original complaint which are not alleged in the amended

25   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

26   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make
27   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

28   complete in itself without reference to any prior pleading. See id.
                                                           3
 1                   If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

 2   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

 3   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 4   each named defendant is involved, and must set forth some affirmative link or connection

 5   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 6   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 7                   Finally, plaintiff is warned that failure to file an amended complaint within the

 8   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 9   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

10   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

11   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

12                   Accordingly, IT IS HEREBY ORDERED that:

13                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

14                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

15   service of this order.

16

17

18   Dated: November 21, 2018
                                                             ____________________________________
19                                                           DENNIS M. COTA
20                                                           UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                         4
